Case 2:16-cv-06794-AB-JC Document 257 Filed 07/23/19 Page 1 of 11 Page ID #:25079



 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                         CENTRAL DISTRICT OF CALIFORNIA
10    CLIFTON W. MARSHALL, et al.,              Case No. 2:16-cv-06794-AB (JCx)
11
                      Plaintiffs,               ORDER DENYING PLAINTIFFS’
12                                              MOTION TO DISQUALIFY
      v.                                        DEFENDANTS’ EXPERT MARCIA
13                                              WAGNER [174]
      NORTHROP GRUMMAN
14    CORPORATION, et al.,
15
                      Defendants.
16
17
18
     I.    INTRODUCTION
19
           Before the Court is Plaintiffs’ Motion to Disqualify Defendants’ expert witness
20
     Marcia S. Wagner. (“Mot.,” Dkt. No. 174.) Plaintiffs oppose the Motion. (“Opp’n,”
21
     Dkt. Nos. 207.) Having considered the parties’ submissions, the relevant law, and the
22
     record in this case, as well as the arguments of counsel at oral argument, the Court
23
     DENIES Plaintiffs’ Motion.
24
     II.   BACKGROUND
25
           This is a class action against Defendants for breach of various fiduciary duties
26
     under the Employee Retirement Income Security Act (“ERISA”). In late September
27
     2018, Defendants retained the founder of the Wagner Law Group, Marcia Wagner, to
28
                                               1.
Case 2:16-cv-06794-AB-JC Document 257 Filed 07/23/19 Page 2 of 11 Page ID #:25080



 1   rebut the opinion of Plaintiffs’ expert, David Witz. The firm’s conflicts check
 2   revealed that a partner of her firm, Tom Clark, had represented Plaintiffs in a related
 3   action—In re Northrop Grumman Corp. ERISA Litigation, No. 06-cv-6213-AB (JCx)
 4   (C.D. Cal.) (“Grabek”)—while working as an associate from 2008 to 2013 at
 5   Schlichter, Bogard & Denton, the same law firm as Plaintiffs’ current counsel. (See
 6   Dkt. No. 174-2, Declaration of Jerome J. Schlichter (“Schlichter Decl.”) ¶ 3.)
 7   During this time, Mr. Clark was an attorney of record in Grabek and “was materially
 8   involved in all aspects of that representation.” (Id. ¶ 4.) He recorded over 2,500 hours
 9   on tasks relating to the representation of the Grabek plaintiffs and “investigated,
10   analyzed, and developed the claims” asserted in Grabek. (Id. ¶¶ 3-4.) Plaintiffs
11   contend that his work “led to the claims asserted in this action concerning the
12   unlawful payment of Plan assets to Northrup Grumman for services performed by
13   Northrop employees.” (Id.)
14          After learning of Mr. Clark’s involvement in Grabek, Ms. Wagner’s firm
15   researched the relevant ethics rules and determined that there was no conflict
16   preventing Ms. Wagner from serving as an expert in this case. Nonetheless, the firm
17   immediately instituted an ethical screen to prevent Mr. Clark from disclosing client
18   confidences. (Dkt. No. 207-2, Declaration of Marcia Wagner (“Wagner Decl.”) ¶¶ 6-
19   8.) Ms. Wagner personally instructed Mr. Clark that he could not work on this case,
20   access files related to this case, or contact or discuss this case with any attorneys or
21   staff involved in this case. (Id. ¶ 8.)
22          Plaintiffs now move to disqualify Ms. Wagner from testifying as an expert in
23   the current action based upon an imputed conflict theory.
24   III.   LEGAL STANDARD
25          “There is no bright-line rule for expert disqualification.” Veazey v. Hubbard,
26   No. 08-00293, 2008 WL 5188847, at *5 (D. Haw. Dec.11, 2008) (citing Hewlett-
27   Packard Co. v. EMC Corp., 330 F. Supp. 2d 1087, 1092 (N.D. Cal. 2004). Courts
28   must “balance the policy objectives that favor disqualification—ensuring fairness and
                                               2.
Case 2:16-cv-06794-AB-JC Document 257 Filed 07/23/19 Page 3 of 11 Page ID #:25081



 1
     preventing conflicts of interest—against policies militating against disqualification,
 2
     including guaranteeing that parties have access to witnesses who possess specialized
 3
     knowledge and allowing witnesses to pursue their professional callings.” Kane v.
 4
     Chobani, Inc., No. 12-CV-02425-LHK, 2013 WL 3991107, at *5 (N.D. Cal. Aug. 2,
 5
     2013) (citing Space Sys./Loral v. Martin Marietta Corp., No. 95-20122, 1995 WL
 6
     686369, at * 2 (N.D. Cal. Nov. 15, 1995)).
 7
           District courts have recognized that “disqualification may be appropriate . . .
 8
     when a party retains expert witnesses who previously worked for an adversary and
 9
     who acquired confidential information during the course of their employment.” Space
10
     Sys./Loral, 1995 WL 686369 at *2. Courts generally disqualify an expert based on a
11
     prior relationship with an adversary if “(1) the adversary had a confidential
12
     relationship with the expert and (2) the adversary disclosed confidential information to
13
     the expert that is relevant to the current litigation.” Hewlett-Packard, 330 F. Supp. 2d
14
     at 1092-93. “In addition to these two factors, the Court also should consider whether
15
     disqualification would be fair to the affected party and would promote the integrity of
16
     the legal process.” Id. at 1093. Disqualification is a “drastic measure that courts
17
     should impose only hesitantly, reluctantly, and rarely.” Id. at 1092.
18
     IV.   DISCUSSION
19
           Plaintiffs move to disqualify Ms. Wagner from testifying as an expert in this
20
     case on two grounds. First, Plaintiffs argue that Mr. Clark’s alleged conflict of
21
     interest is imputed to Ms. Wagner. (Mot. at 7-14.) Second, Plaintiffs contend Ms.
22
     Wagner’s testimony that Plaintiffs’ proffered expert Mr. Witz is not qualified to offer
23
     an expert opinion in this case creates a conflict because Mr. Witz is a client of Ms.
24
     Wagner’s firm. (Mot. at 19-21.) The Court will address each argument in turn.
25
           A.     Ms. Wagner Is Not Disqualified Under Standards Applicable to
26
                  Expert Witnesses.
27
           Generally, “[t]he party seeking disqualification of an expert witness bears the
28
                                                3.
Case 2:16-cv-06794-AB-JC Document 257 Filed 07/23/19 Page 4 of 11 Page ID #:25082



 1   burden of demonstrating that it was reasonable for it to believe that a confidential
 2   relationship existed, and, if so, whether the relationship developed into a matter
 3   sufficiently substantial to make disqualification or some other judicial remedy
 4   appropriate.” Hewlett-Packard, 330 F. Supp. 2d at 1093 (citation omitted). Courts
 5   consider whether the adversary “disclosed confidential information to the expert that
 6   is relevant to the current litigation.” See Ziptronix, Inc. v. Omnivision Techs., Inc., No.
 7   10-05525, at *1, 2013 WL 146413 (N.D. Cal. Jan. 14, 2013) (citing Hewlett-Packard,
 8   330 F. Supp. 2d at 1093). Confidential information is defined as information “of
 9   either particular significance or [that] which can be readily identified as either attorney
10   work product or within the scope of the attorney-client privilege,” including
11   discussions of a party’s “strategy in the litigation,” a party’s “view of the strengths
12   and weaknesses of each side,” and the “role of each of [a party’s] experts to be hired
13   and anticipate defenses.” Hewlett-Packard, 330 F. Supp. 2d at 1093.
14        Here, Plaintiffs represent that they reasonably believed they had a confidential
15   relationship with Mr. Clark and shared confidential information with him relating to
16   the Grabek litigation. Plaintiffs, however, fail to demonstrate that Mr. Clark disclosed
17   any of this confidential information to Ms. Wagner. Plaintiffs also fail to clearly assert
18   any prejudice that they might suffer from Ms. Wagner’s retention as an expert.
19   Plaintiffs overlook the fact that Mr. Clark and Ms. Wagner “are not the same person
20   and instead . . . rely upon a theory of imputed disqualification.” Stencel v. Fairchild
21   Corp., 174 F. Supp. 2d 1080, 1085 (C.D. Cal. 2001). But as Defendants note, “Stencel
22   explicitly rejected a ‘strict imputed disqualification rule for expert witnesses akin to
23   that which applies to attorneys.” (Opp’n at 4 (quoting Stencel, 174 F. Supp. 2d at
24   1081).)
25        Plaintiffs attempt to distinguish Stencel “based on the specific ‘facts and
26   circumstances’” of this case, noting that Defendants have not submitted evidence from
27   Mr. Clark confirming “he has not disclosed to [Ms. Wagner] [any] confidential
28   information.” (Dkt. No. 222 at 1.) Plaintiffs, however, cite no authority, and the Court
                                               4.
Case 2:16-cv-06794-AB-JC Document 257 Filed 07/23/19 Page 5 of 11 Page ID #:25083



 1   has found none, that such evidence is necessary where, as here, the conflicted party is
 2   immediately and properly screened from any participation in the case1 and the
 3   evidence shows he has had no interactions with others relating to the case apart from
 4   disclosing that he represented the plaintiffs in a related case. (See Wagner Decl. ¶¶ 7-
 5   10.)
 6          Because the disqualification doctrine generally applicable to expert witnesses
 7   does not have a strict imputed disqualification rule, and Plaintiffs have failed to
 8   demonstrate that Ms. Wagner, as opposed to Mr. Clark, possesses confidential
 9   information, Ms. Wagner is not disqualified under the standard applicable to expert
10   witnesses.
11          B.     Ms. Wagner Is Not Disqualified Under the Rules of Professional
12                 Conduct Applicable to Attorneys.
13          Plaintiffs next argue that disqualification is necessary because the ethics rules of
14   Massachusetts (the state in which Ms. Wagner is barred) and California (the state in
15   which this action is pending) prohibit Ms. Wagner from serving as an expert in this
16   case. (Mot. at 10-19.) Defendants counter by arguing that neither states’ ethics rules
17   disqualify Ms. Wagner from testifying as an expert. The Court agrees for the reasons
18   indicated below.
19
20
21
22
23   1
       Ms. Wagner declares that she “personally instructed Mr. Clark that he was to be
24   prohibited from working on this case; accessing any files related to this case; or
     contacting or discussing this case with any attorneys or other staff involved in this
25   matter”; that Mr. Clark “has had absolutely nothing to do with this case”; that she
26   “instructed the two other attorneys who assisted in preparing [her] testimony for this
     case . . . that they were prohibited from contacting or speaking with Mr. Clark”; and
27   that “neither [she] nor anyone else working on this case have received any information
     from Tom Clark relating to or derived from his representation of the plaintiffs in the
28   Grabek litigation.” (Wagner Decl. ¶¶ 8-10.)
                                                5.
Case 2:16-cv-06794-AB-JC Document 257 Filed 07/23/19 Page 6 of 11 Page ID #:25084



 1                1.     Under the Massachusetts Rules, a Class-Action Lawyer
 2                       Represents Only the Named Plaintiffs for Conflicts Purposes.
 3         Massachusetts Rule of Professional Conduct 1.7 states “[w]hen a lawyer
 4   represents or seeks to represent a class of plaintiffs or defendants in a class-action
 5   lawsuit, unnamed members of the class are ordinarily not considered to be clients of
 6   the lawyer. . . .” Id., cmt. 25; see also In re Rail Freight Fuel Surcharge Antitrust
 7   Litigation, 965 F. Supp. 2d 104, 114-15 (D.C. Cir. 2013); Tauric v. Rosas, No. 2:10-
 8   417-WBS (EFBx), 2011 WL 2671517, at *3 (E.D. Cal July 6, 2011); Sharp v. Next
 9   Entm’t Inc., 163 Cal. App. 4th 410, 433-34 (2008). Here, the class representatives in
10   Grabek are not class representatives in this matter.2 Because Mr. Clark is not
11   conflicted under the Massachusetts rules neither is Ms. Wagner.
12                2.     California Rule 1.9 Does Not Apply to an Attorney Serving as
13                       an Expert Witness.
14        Rule 1.9 provides that “[a] lawyer who has formerly represented a client in a
15   matter shall not thereafter represent another person in the same or a substantially
16   related matter in which that person’s interests are materially adverse to the interests of
17   the former client unless the former client gives informed written consent.” Cal. R.
18   Prof. Conduct 1.9(a) (emphasis added). Contrary to Plaintiffs’ suggestion, Rule 1.9
19   does not apply to an attorney testifying as an expert witness. An attorney testifying as
20   an expert does not “represent” the party offering her testimony. (See Opp’n at 4 (citing
21   numerous cases, treatises, and the ABA Model Rules).) Experts perform “a very
22   different function in litigation than do lawyers.” Stencel, 174 F. Supp. 2d at 1085.
23
24
     2
25     In any event, district courts in Massachusetts have also recognized that experts do
     not “represent” clients within the meaning of Massachusetts Rule 1.9, even when
26   those experts are attorneys. Millgard Corp. v. Gadsby Hannah, LLP, No. 04-12388-
27   RWZ, 2006 WL 1973410, at *3 (D. Mass. July 13, 2006) (“Mr. Lewin is being
     offered as an expert witness, not as counsel to Gadsby, thus the conflict-of-interest
28   rules governing attorneys do not apply.”).
                                                6.
Case 2:16-cv-06794-AB-JC Document 257 Filed 07/23/19 Page 7 of 11 Page ID #:25085



 1   “Attorneys are advocates, charged with selflessly serving their client’s interests.
 2   Expert witnesses, on the other hand, are employed to assist the parties in their pretrial
 3   preparation, and if called to testify, to give their unbiased opinion in order to assist the
 4   trier of fact in understanding the relevant evidence.” Id. at 1085-86; see Fed. R. Evid.
 5   702. Because Ms. Wagner does not “represent” Defendants in the current matter,
 6   Rule 1.9 does not bar her from testifying as an expert witness.
 7                3.     Rule 3-310(E) Disqualifies Mr. Clark from Serving as an
 8                       Expert In This Case.
 9        Defendants rely on California Rule 1.9—the current rule outlining lawyers’
10   duties to former clients —and distinguishes cases cited by Plaintiffs—such as Plumley
11   v. Doug Mockett & Co., 2008 WL 5382269, at *1 (C.D. Cal. Dec. 22, 2008) and
12   Brand v. 20th Century Ins. Co./21st Century Ins. Co., 124 Cal. App. 4th 594, 599 &
13   n.1 (2004)—as cases analyzing “the prior version of California’s ethics rules, which
14   contained materially different language.” (Opp’n at 7.) But the prior version of
15   California Rule 1.9—Rule 3-310(E)—was in effect when Defendants retained Ms.
16   Wagner as an expert witness (late September 2018) and when she submitted her
17   expert report (October 2018).3 The Court therefore analyzes whether Rule 3-310(E)
18   disqualifies Mr. Clark from testifying as an expert in this litigation and whether that
19   conflict is imputed to Ms. Wagner.
20        Rule 3-310(E) states: “A member shall not, without the informed written consent
21   of the client or former client, accept employment adverse to the client or former client
22   where, by reason of the representation of the client or former client, the member has
23   obtained confidential information material to the employment.” (Emphasis added).
24   Defendants recognize that the phrase “accept employment adverse to [a] . . . former
25   client, is “language that, unlike the current rule’s focus on ‘represent[ation],’ could
26
27
     3
      Former Rule 3-310(E) was operative until October 31, 2018, while current Rule 1.9
28   became effective November 1, 2018.
                                           7.
Case 2:16-cv-06794-AB-JC Document 257 Filed 07/23/19 Page 8 of 11 Page ID #:25086



 1   plausibly be read to encompass ‘employment’ as an expert witness.” (Opp’n at 7
 2   (citing EEOC v. Exxon Corp., 202 F.3d 755, 759 (5th Cir. 2000), which stated that
 3   another jurisdiction’s “broader ‘employment’ language suggests that serving as an
 4   expert witness might also be disallowed”).) Courts apply a “substantial relationship”
 5   test under which receipt of confidential information is presumed if “confidential
 6   information material to the current dispute would normally have been imparted to the
 7   attorney by virtue of the nature of the former representation.” H. F. Ahmanson & Co.
 8   v. Salomon Bros., 229 Cal. App. 3d 1445, 1454 (1991). The Court examines “the time
 9   spent by the attorney on the earlier cases, the type of work performed, and the
10   attorney’s possible exposure to formulation of policy or strategy.” Desert Med.
11   Imaging, Indio, LLC v. VMG Health, LLC, No. ED CV-17-01835-JGB (SHKx), 2018
12   WL 6131580, at *3-4 (C.D. Cal. Feb. 8, 2018) (citation omitted). When a party
13   establishes a substantial relationship, a court presumes access to confidential
14   information and must disqualify the attorney. Beltran v. Avon Prod., Inc., 867 F.
15   Supp. 2d 1068, 1078 (C.D. Cal. 2012).
16        Here, Mr. Clark billed over 2,500 hours in Grabek and was involved in all
17   aspects of that litigation. The Court finds the issues presented in Grabek and this case
18   are not identical, but could reasonably be determined to be substantially related.
19   Desert Med. Imaging, Indio, LLC, 2018 WL 6131580, at *5. Mr. Clark is thus
20   presumed to possess client confidences revealed in his prior representation that are
21   relevant to the current action. Because this case constitutes a substantially related
22   matter to the former representation, Mr. Clark is disqualified from serving as an expert
23   witness in this matter.
24                4.     Mr. Clark’s Conflict Under Rule 3-310(E) Is Not Imputed to
25                       Ms. Wagner.
26        Defendants claim that Mr. Clark is not involved in this case and has been
27   screened. Courts have reached different conclusions as to whether an attorney can
28   rebut a presumption of shared confidences and avoid disqualification by establishing
                                             8.
Case 2:16-cv-06794-AB-JC Document 257 Filed 07/23/19 Page 9 of 11 Page ID #:25087



 1   that the firm imposed effective screening measures. Compare In re County of Los
 2   Angeles, 223 F.3d 990, 995 (9th Cir. 2000) (noting that “[t]he [California] courts of
 3   appeal developed a general rule that the presumption is not rebuttable” but interpreting
 4   People v. SpeeDee Oil Change Systems, Inc., 20 Cal. 4th 1135, 1151 (1999), as
 5   suggesting that the California Supreme Court “may be inclined” to allow law firms to
 6   erect ethical walls to avoid disqualification), with Beltran, 867 F. Supp. 2d at 1083
 7   (doubting that ethical screening can prevent disqualification), and j2 Glob. Commc’ns,
 8   Inc. v. EasyLink Servs. Int’l Corp., No. CV 09-04189-DDP (AJWx), 2012 WL
 9   6618609, at *9 (C.D. Cal. Dec. 19, 2012) (finding presumption of shared confidences
10   was irrebuttable, thus requiring disqualification, when the conflicted attorney was not
11   timely walled off). However, at least one California appellate court has determined
12   that a law firm can rebut the presumption of shared client confidences if it imposed
13   (1) ethical screening “when the conflict arose” and (2) the firm imposed “preventative
14   measures to guarantee that [confidential] information will not be conveyed.” Kirk v.
15   First Am. Title Ins. Co., 183 Cal. App. 4th 776, 801, 810 (2010) (emphases omitted);
16   see also Heller v. NBCUniversal, Inc., No. CV 15-09631-MWF (KSx), 2017 WL
17   10560640, at *3-4 (C.D. Cal. June 30, 2017).
18        Courts may also consider additional factors, such as “[1] physical, geographic,
19   and departmental separation of attorneys; [2] prohibitions against and sanctions for
20   discussing confidential matters; [3] established rules and procedures preventing access
21   to confidential information and files; [4] procedures preventing a disqualified attorney
22   from sharing in the profits from the representation; and [5] continuing education in
23   professional responsibility.” Kirk, 183 Cal. App. 4th at 810-11 (citation omitted).
24   “[T]he inquiry before a trial court considering the efficacy of any particular ethical
25   wall is not to determine whether all of a prescribed list of elements (beyond timeliness
26   and the imposition of prophylactic measures) have been established; it is, instead, a
27   case-by-case inquiry focusing on whether the court is satisfied that the tainted attorney
28   has not had and will not have any improper communication with others at the firm
                                             9.
Case 2:16-cv-06794-AB-JC Document 257 Filed 07/23/19 Page 10 of 11 Page ID #:25088



 1   concerning the litigation.” Id. at 811.
 2         Here, Defendants have presented evidence that Mr. Clark was immediately
 3   screened from the case and has no access to files relating to this case. Mr. Clark and
 4   Ms. Wagner have had no interactions with each other with respect to this matter apart
 5   from Mr. Clark disclosing that he represented the plaintiffs in Grabek. Ms. Wagner
 6   also declares that she has received no confidential information from Mr. Clark. Ms.
 7   Wagner works in the Boston office of her firm and is thus physically and
 8   geographically isolated from Mr. Clark in the St. Louis office. The Court is satisfied
 9   that the screening procedures are effective.4 Plaintiffs contend that Mr. Clark may
10   have already disclosed confidential information to members of the firm before Ms.
11   Wagner was retained and before construction of an ethical wall. Based on the parties’
12   filings, however, the ethical wall was erected at the outset of Ms. Wagner’s
13   involvement in this case.
14         The Court therefore declines to impute Mr. Clark’s conflict to Ms. Wagner.
15         C.     Mr. Witz’s Relationship with Ms. Wagner’s Firm Does Not Create a
16                Conflict of Interest.
17         The Court similarly rejects Plaintiffs’ argument that Ms. Wagner’s testimony as
18   to whether Mr. Witz is qualified to offer an expert opinion in this case creates a
19   conflict. “As a general rule, courts do not disqualify an attorney on the grounds of
20   conflict of interest unless the former client moves for disqualification.” Kasza v.
21   Browner, 133 F.3d 1159, 1171 (9th Cir. 1998). Plaintiffs therefore lack standing to
22
23   4
       At oral argument, Plaintiffs’ counsel emphasized the fact that they were not
24   informed about the potential conflict. However, under the former rules, “notice is not
     an element required in order for an ethical wall to rebut the presumption of imputed
25   knowledge and prevent disqualification of the law firm.” Kirk, 183 Cal. App. 4th at
26   813. “Any ethical wall must ultimately be judged by whether it is sufficient to meet its
     purpose: satisfying the trial court that the tainted attorney has not had and will not
27   have any involvement with, or communication concerning, the litigation that would
     support a reasonable inference that confidential information was or will be disclosed.”
28   Id. at 814.
                                                 10.
Case 2:16-cv-06794-AB-JC Document 257 Filed 07/23/19 Page 11 of 11 Page ID #:25089



 1
     raise the alleged conflict of interest. Even assuming that Plaintiffs have standing, there
 2
     is no conflict because “Mr. Witz is not—and has never been—a client of Ms.
 3
     Wagner’s firm; rather, Mr. Witz’s company is the client.” (Opp’n at 18; see also
 4
     Wagner Depo. 103:17-19.) Moreover, Mr. Clark, not Ms. Wagner, represented Mr.
 5
     Witz’s company, and Mr. Clark has been screened from this litigation. At oral
 6
     argument, defense counsel confirmed that Ms. Wagner does not have access to any
 7
     information about Mr. Witz’s corporation based on her firm’s representation.
 8
           Thus, Plaintiffs again fail to demonstrate that disqualification of Ms. Wagner is
 9
     appropriate.
10
     V.    CONCLUSION
11
           For the foregoing reasons, the Court DENIES Plaintiffs’ Motion.
12
13
14
     Dated: July 23, 2019             _______________________________________
15                                    HONORABLE ANDRÉ BIROTTE JR.
16                                    UNITED STATES DISTRICT COURT JUDGE

17
18
19
20
21
22
23
24
25
26
27
28
                                               11.
